Citation Nr: 9928106	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had acive service from February 1943 to October 
1945 and from October 1950 to November 1973.  


This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied entitlement to service connection 
for left ear hearing loss and tinnitus.  The RO also granted 
service connection for right ear hearing loss and assigned a 
noncompensable rating for the disorder.

The Board notes that the veteran does not appear to have 
submitted a timely substantive appeal pertaining to the issue 
currently before the Board.  Subsequent to the RO's November 
1996 rating decision he submitted a timely notice of 
disagreement and a statement of the case was issued in April 
1997.  His VA Form 9, Appeal to the Board of Veterans' 
Appeals, was received in March 1998.  Subsequently, VA 
outpatient treatment reports were submitted in support of the 
veteran's claim.  In a September 1998 rating decision, the RO 
granted service connection for tinnitus.  In December 1998, 
the veteran's representative submitted a VA Form 646, 
Statement of Accredited Representation in Appealed Case, in 
which he noted that the issue for consideration by the Board 
was service connection for left ear hearing loss.  

Ordinarily, a substantive appeal must be received within one 
year of the mailing of the notice of the decision being 
appealed or within 60 days of the issuance of a statement of 
the case or a supplemental statement of the case.  38 C.F.R. 
§ 7105(c) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held, however, that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (1998)).


In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal, because the 
veteran was lead to believe that he had timely perfected his 
appeal by the certification of the issue as being developed 
for appellate consideration, and because the veteran and his 
representative have offered argument in support of his claim.  
Furthermore, the Board believes that proceeding with review 
of this issue would not be prejudicial to the veteran, as it 
would comport with the veteran's stated desire for appellate 
review of his claim as well as serve the interests of 
judicial economy.


FINDING OF FACT

The medical evidence demonstrates that the veteran's left ear 
hear loss is related to service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's service medical records reveals 
several audiological evaluations during the veteran's period 
of active service.  There are several reports of decreased 
hearing near the end of the veteran's term of service.  

On the audiological evaluation in September 1972, pure tone 
thresholds in the left ear, in decibels, were as follows:

Hertz	500	1000	2000	3000	4000 
10	10	10	10	40

On the separation audiological evaluation in March 1973, pure 
tone thresholds, in decibels, were as follows:

Hertz	500	1000	2000	3000	4000 
10	10	10	10	40

During a VA examination dated in December 1973, the veteran's 
ears were noted to be normal.  It was indicated that there 
was no hearing loss.  

VA outpatient treatment records dated in August 1994 show 
that the veteran was seen with complaints of hearing loss.  

VA outpatient treatment records dated in July 1996 show a 
diagnosis of noise induced hearing loss.  VA outpatient 
treatment records dated in September 1996 show that a history 
of noise exposure was reported.  The assessment was moderate 
to severe sensorineural hearing loss, bilaterally.  

On the authorized VA audiological evaluation in October 1996, 
pure tone thresholds, in the left ear in decibels, were as 
follows:

Hertz	500	1000	2000	3000	4000 
5	5	20	10	35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear. The above reported audiogram was 
noted to be within normal limits by the examiner.  

VA outpatient treatment records dated in October 1996 show 
that the veteran was provided an audiological evaluation with 
the following results:

Hertz	500	1000	2000	3000	4000 
10	5	20	20	50

On the authorized VA audiological evaluation in October 1996, 
pure tone thresholds, in decibels, in the left ear were as 
follows:

Hertz	500	1000	2000	3000	4000 
10	5	15	25	55

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The diagnosis was high frequency 
sensorineural hearing loss bilaterally.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claim of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Under applicable laws and regulations, service connection 
requires evidence that the disease or disorder was incurred 
in or aggravated by service or that the disorders are 
otherwise attributable to service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 
3.303(d).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

In the case of a veteran serving for ninety days or more 
during a period of war or on active duty subsequent to 
December 31, 1946, a chronic disease becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service will be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1112, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 
Sensorineural hearing loss, as an organic disease of the 
nervous system, is considered a chronic disease. 38 C.F.R. § 
3.309(a).

Analysis

The Board finds it notes initially that the RO has previously 
granted service connection for  right ear hearing loss and 
tinnitus apparently based on the veteran's reported noise 
exposure during service.  

The veteran's separation examination in March 1973 showed 
left ear hearing loss as defined in the current provisions of 
38 C.F.R. § 3.385.  The veteran has reported a fifteen-year 
history of noise exposure on flight lines and in aircraft 
during service.  He is competent to report that he 
experienced loud noises.  The medical evidence shows left ear 
hearing loss, which has been linked to noise exposure.  The 
only reported noise exposure took place in service.  The 
Board has determined, therefore, that the evidence is in 
favor of a conclusion that the veteran's current left ear 
hearing loss is the result of noise exposure in service.  
Accordingly, service connection for left ear hearing loss is 
warranted.  


ORDER

Service connection for left ear hearing loss is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

